“t Court

United States Dis

Northern District ot California

10
11
12
13
14
15
16
17
18
19
20
21

22

23
24
25
26
27
28

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

MARK VASQUEZ PAJAS, et al., Case No. 16-cv-00945-BLF

Plaintiffs,
v. VERDICT FORM
COUNTY OF MONTEREY, et al.,

Defendants.

 

 

 

 

 

 

 

 

 

 

 
Oo “SN WB WN &

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Il.

JURY VERDICT FORM
We, the jury, unanimously find as follows:
DENIAL OF ADEQUATE MEDICAL CARE

1. Did Plaintiffs prove by a preponderance of the evidence that Defendants’ employees denied
adequate medical care to Mark Pajas, Sr. in violation of his rights under the Fourteenth
Amendment to the United States Constitution?

x YES NO

2. Did Plaintiffs prove by a preponderance of the evidence that Defendant CHRISTINA
KAUPP was deliberately indifferent to the serious medical needs of Mark Pajas, Sr., and that
this caused harm to Mark Pajas, Sr.?

YES _X_NO

3. If you answered “YES” to Question 1, did Plaintiffs prove by a preponderance of the
evidence that a policy, practice, custom, and/or failure to train of Defendants CFMG and/or
the County of Monterey was the moving force in the denial of adequate medical care, and
that this caused harm to Mark Pajas, Sr.?

CALIFORNIA FORENSIC MEDICAL GROUP ____YES xX. NO
COUNTY OF MONTEREY _X_yes ___No
Go to Question 4.

FAILURE TO PROTECT FROM HARM

4. Did Plaintiffs prove by a preponderance of the evidence that Defendants’ employees failed
to protect Mark Pajas, Sr. in violation of his rights under the Fourteenth Amendment to the
United States Constitution?

yes _X NO

5. Did Plaintiffs prove by a preponderance of the evidence that Defendant CHRISTINA
KAUPP was deliberately indifferent in failing to protect Mark Pajas, Sr., and that this caused
harm to Mark Pajas, Sr?.

YES NO

6. If you answered “YES” to Question 4, did Plaintiffs prove by’a preponderance of the
evidence that a policy, practice, custom, and/or failure to train of Defendants CFMG and/or
the County of Monterey was the moving force in the failure to protect, and that this caused
harm to Mark Pajas, Sr.?

CALIFORNIA FORENSIC MEDICAL GROUP YES NO

COUNTY OF MONTEREY YES NO

 

If you answered “YES” to Questions 2, 3, 5 and/or 6 above, go to Question 7.
Otherwise, go to Question 8.

 

Case No.: 16-CV-00945-BLF
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

IQ.

IV.

V.

INTERFERENCE WITH FAMILIAL RELATIONS

7. For any Defendant you found liable under Sections I and/or II above, did Plaintiffs prove by
a preponderance of the evidence that the Defendant’s actions violated Plaintiffs’ rights to
familial relationships under the Fourteenth Amendment to the United States Constitution?
CHRISTINA KAUPP | YES _X__NO
CALIFORNIA FORENSIC MEDICAL GROUP YES x NO
COUNTY OF MONTEREY x YES NO
Go to Question 8.

WRONGFUL DEATH

8. If you found that CHRISTINA KAUPP’s and/or CFMG employees’ acts were deliberately
indifferent, did the deliberate indifference result in CFMG acting wrongfully towards Mark
Pajas, Sr.?

YES _X_NO
9. If you answered “Yes” to Question 8, was CFMG’s wrongful act the cause of Mark Pajas,
Sr.’s death?
YES NO
If you answered "NO" to Questions 1, 2, 3, 4, 5, 6, 7, 8 and 9, then skip Section V and
sign and date this form.
If you answered ''YES" to Questions 2, 3, 5, 6, 7 and/or 9, please answer Questions 10,
11 and 12.
DAMAGES
10. | What do you find to be the total amount of damages suffered by each of the following

Plaintiffs?
a. ESTATE OF MARK PAJAS, SR.
Amount: $ C)
b. ROSEMARY LOPEZ
Amount: $ loo, oo0
C. YVETTE PAJAS
Amount: $ 7 B { oo?
d. MARK PAJAS, JR.
Amount: $ on 5S sao

i
t

-2-

Case No.: 16-CV-00945-BLF

 
oOo NUNN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

e. JANEL PAJAS |

Amount: $ a % 900
f. XAIVER PAJAS

Amount: $ ST 5 OOO

Go to Question 11.

 

 

11. | With respect to your findings on Questions 2, 3, 5, 6, and/or 7 for denial of adequate
medical care, failure to protect, and/or interference with familial relations, do you find that
Plaintiffs proved by a preponderance of the evidence that any of the following Defendants
acted with malice, oppression, or reckless disregard for Plaintiffs’ rights?

CALIFORNIA FORENSIC MEDICAL GROUP YES AK NO
CHRISTINA KAUPP YES _X__NO
12. With respect to your finding on Question 9 for wrongful death, do you find that Plaintiffs
proved by clear and convincing evidence that the following Defendant acted with malice,
oppression, or reckless disregard for Plaintiffs’ rights?
CALIFORNIA FORENSIC MEDICAL GROUP YES X NO
VI. SIGN AND DATE THE SPECIAL VERDICT FORM
aya Vv rm
jf & Ve
Foreperson of the Jury? ; Se oki Oe ae N\Son
Dated: a/9 Li |
After this verdict form.has been signed and dated, please submit a Jury Note to the Court Security

Officer notifying the Court that the Jury has reached a verdict. Please return the verdict form to the
Courtroom Deputy.

Signed:

Case No.: 16-CV-00945-BLF

 
